DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 61020082, filed 01/09/2008.
Status of Claims
	Claims 1-5 and 11-15 are pending.
	Claims 6-10 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention II (Method of Use) and Species 1 (Figures 11A-I) in the reply filed on 12/28/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on 08/27/2021 and 12/28/2021 have been considered by the examiner.  
Applicant should note that the large number of references (over 50 pages) in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).    It appears Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decortication apparatus comprising a rolled cutting surface (Claims4 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically claim 11 refers back to claim 6, but claim 6 has been cancelled and all of its content has been deleted.  The applicant is advised that even if the content of claim 6 were added into claim 11, claims 11-15 are substantial duplicates of claims 1-5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Moskovitz et al (Moskovitz) USPN 5,891,147.
	Moskovitz discloses the same invention being a surgical method comprising the steps of accessing a facet joint in a posterior lateral direction (Figures 3 and 19) using an access tool 10 comprising an elongated handle 63 and a distal end with a cutting blade 61 (the claims do not require the blade to be sharp or require it to cut any specific materials, the blade 61 of Moskovitz is capable of cutting through soft tissue) comprising a curved but flat leading edge (when viewed from the side (Figure 11) the entire blade including the leading edge is clearly flat), decorticating the facet with a decortication apparatus (burr described in 10:14-24), and delivering a allograft implant (10:41-50) between articulating subchondral surfaces of the facet joint using an implant introducer (Figures 20-21).  
	In regards to claims 4 and 14, the applicant’s specification and drawings fail to provide specifics with respect to what the applicant means by a rolled cutting surface (See drawing objection above).  Moskovitz discloses his cutting edge is flat but curved.  The examiner is considering the rounded shape to read on the claimed rolled surface.
Examiner’s Comment
The following references qualify as prior art under 102 and 103: for disclosing other examples of the different tools 5,649,945 and 2002/016,5612.

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose the additionally claimed structures of the decortication apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774